USDC IN/ND case 3:20-cv-00510-DRL-MGG document 25 filed 07/20/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 ANDRE D. JEFFERSON,

               Plaintiff,

                      v.                           CAUSE NO. 3:20-CV-510-DRL-MGG

 DANNY BAILEY, ASHLEY CZAPCZYK,
 and JOHN DOE,

               Defendants.

                                 OPINION AND ORDER

       Andre D. Jefferson, a prisoner without a lawyer, filed an amended complaint. ECF

17. “A document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review the merits

of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state

a claim upon which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief.

       The complaint alleges Mr. Jefferson was assaulted by fellow inmates early in the

morning of March 27, 2020. It alleges Officer Danny Bailey watched from the officer’s

cage as several inmates approached him in the GSC Complex 7 Dorm. Mr. Jefferson

argues Officer Bailey should have intervened before those inmates attacked him

moments later. Pursuant to the Eighth Amendment, correctional officials have a
USDC IN/ND case 3:20-cv-00510-DRL-MGG document 25 filed 07/20/21 page 2 of 4


constitutional duty to protect inmates from violence. Grieveson v. Anderson, 538 F.3d 763,

777 (7th Cir. 2008). But “prisons are dangerous places. Inmates get there by violent acts,

and many prisoners have a propensity to commit more.” Id. Thus, a failure-to-protect

claim cannot be predicated “merely on knowledge of general risks of violence in a

detention facility.” Brown v. Budz, 398 F.3d 904, 913 (7th Cir. 2005). To state a claim for

failure to protect, a plaintiff must establish “the defendant had actual knowledge of an

impending harm easily preventable, so that a conscious, culpable refusal to prevent the

harm can be inferred from the defendant’s failure to prevent it.” Santiago v. Wells, 599

F.3d 749, 756 (7th Cir. 2010). Here, the complaint says nothing about how Officer Bailey

had actual knowledge the inmates who approached Mr. Jefferson on March 27, 2020, were

planning to attack him.

       After the attack began, the complaint alleges Officer Bailey exited the officer’s cage

and yelled at the inmates to stop fighting. Yelling at the attackers was clearly not

deliberately indifferent. Mr. Jefferson argues Officer Bailey should have also called for

assistance from fellow officers. It is unclear whether other officers could have arrived

before the assault ended. If they could, perhaps Officer Bailey was negligent or

unreasonable for not calling for help, but “[n]egligence on the part of an official does not

violate the constitution [because] deliberate indifference requires an official actually

knew of a substantial risk of serious harm and consciously disregarded it nonetheless.”

Pierson v. Hartley, 391 F.3d 898, 902 (7th Cir. 2004) (citations omitted). Neither is it enough

to show that a defendant merely failed to act reasonably. Gibbs v. Franklin, 49 F.3d 1206,

1208 (7th Cir. 1995). Here, the allegation that Officer Bailey exited the officer’s cage and


                                              2
USDC IN/ND case 3:20-cv-00510-DRL-MGG document 25 filed 07/20/21 page 3 of 4


yelled at the attackers shows he did not consciously disregard the risk to Mr. Jefferson

even if he did not call other guards for assistance.

       After the attack ended, the complaint alleges Mr. Jefferson asked Officer Bailey to

call a sergeant to discuss protective custody. It alleges Officer Bailey briefly delayed

calling; but, soon thereafter, an unknown sergeant and Sgt. Ashley Czapczyk spoke to

Mr. Jefferson about his protective custody request. When they left, they told him they

would be back. Sgt. Czapczyk returned a few hours later and took him to a holding cell.

The complaint alleges Officer Bailey should not have delayed calling a sergeant. It alleges

Mr. Jefferson was in danger in 7 Dorm after the unknown sergeant and Sgt. Czapczyk left

for a few hours. However, the complaint does not allege Mr. Jefferson was actually

attacked during that time. Fear of the possibility of an attack that does not materialize

does not state a claim absent “extreme and officially sanctioned psychological harm . . ..”

Doe v. Welborn, 110 F.3d 520, 524 (7th Cir. 1997). In Doe, the court found that a prisoner

plaintiff who was not attacked, but spent two months “living with the constant threat of

death,” did not state a claim. Nor do the allegations here.

       The amended complaint does not state a claim against Officer Bailey, Sgt.

Czapczyk, or Sgt. John Doe. “The usual standard in civil cases is to allow defective

pleadings to be corrected, especially in early stages, at least where amendment would not

be futile.” Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018). However, “courts

have broad discretion to deny leave to amend where . . . the amendment would be futile.”

Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009). For the reasons previously

explained, such is the case here.


                                             3
USDC IN/ND case 3:20-cv-00510-DRL-MGG document 25 filed 07/20/21 page 4 of 4


       For these reasons, this case is DISMISSED pursuant to 28 U.S.C. § 1915A because

it does not state a claim for which relief can be granted.

       SO ORDERED.

       July 20, 2021                             s/ Damon R. Leichty
                                                 Judge, United States District Court




                                             4
